

115 HR 4047 IH: Saving Federal Dollars Through Better Use of Government Purchase and Travel Cards Act of 2017
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4047IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mrs. Bustos introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide for the identification and prevention of improper payments and the identification of
			 strategic sourcing opportunities by reviewing and analyzing the use of
			 Federal agency charge cards.
	
 1.Short titleThis Act may be cited as the Saving Federal Dollars Through Better Use of Government Purchase and Travel Cards Act of 2017. 2.DefinitionsIn this Act:
 (1)Improper paymentThe term improper payment has the meaning given the term in section 2 of the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note).
 (2)Questionable transactionThe term questionable transaction means a charge card transaction that from initial card data appears to be high risk and may therefore be improper due to non-compliance with applicable law, regulation or policy.
 (3)Strategic sourcingThe term strategic sourcing means analyzing and modifying a Federal agency’s spending patterns to better leverage its purchasing power, reduce costs, and improve overall performance.
			3.Expanded use of data analytics
 (a)StrategyNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Administrator for General Services, shall develop a strategy to expand the use of data analytics in managing government purchase and travel charge card programs. These analytics may employ existing General Services Administration capabilities, and may be in conjunction with agencies’ capabilities, for the purpose of—
 (1)identifying examples or patterns of questionable transactions and developing enhanced tools and methods for agency use in—
 (A)identifying questionable purchase and travel card transactions; and (B)recovering improper payments made with purchase and travel cards;
 (2)identifying potential opportunities for agencies to further leverage administrative process stream­lining and cost reduction from purchase and travel card use, including additional agency opportunities for card-based strategic sourcing;
 (3)developing a set of purchase and travel card metrics and benchmarks for high-risk activities, which shall assist agencies in identifying potential emphasis areas for their purchase and travel card management and oversight activities, including those required by the Government Charge Card Abuse Prevention Act of 2012 (Public Law 112–194); and
 (4)developing a plan, which may be based on existing capabilities, to create a library of analytics tools and data sources for use by Federal agencies (including inspectors general of those agencies).
				4.Guidance on improving information sharing to curb improper payments
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Administrator of General Services and the interagency charge card data management group established under section 5, shall issue guidance on improving information sharing by government agencies for the purposes of section 3(a)(1).
 (b)ElementsThe guidance issued under subsection (a) shall— (1)require relevant officials at Federal agencies to identify high-risk activities and communicate that information to the appropriate management levels within the agencies;
 (2)require that appropriate officials at Federal agencies review the reports issued by charge card-issuing banks on questionable transaction activity (such as purchase and travel card pre-suspension and suspension reports, delinquency reports, and exception reports), including transactions that occur with high-risk activities, and suspicious timing or amounts of cash withdrawals or advances;
 (3)provide for the appropriate sharing of information related to potential questionable transactions, fraud schemes, and high-risk activities with the General Services Administration and the appropriate officials in Federal agencies;
 (4)consider the recommendations made by Inspectors General or the best practices Inspectors General have identified; and
 (5)include other requirements determined appropriate by the Director for the purposes of carrying out this Act.
				5.Interagency Charge Card Data Management Group
 (a)EstablishmentThe Administrator of General Services and the Director of the Office of Management and Budget shall establish a purchase and travel charge card data management group to develop and share best practices for the purposes described in section 3(a).
 (b)ElementsThe best practices developed under subsection (a) shall— (1)cover rules, edits, and task order or contract modifications related to charge card-issuing banks;
 (2)include the review of accounts payable information and purchase and travel card transaction data of agencies for the purpose of identifying potential strategic sourcing and other additional opportunities (such as recurring payments, utility payments, and grant payments) for which the charge cards or related payment products could be used as a payment method; and
 (3)include other best practices as determined by the Administrator and Director. (c)MembershipThe purchase and travel charge card data management group shall meet regularly as determined by the co-chairs, for a duration of three years, and include those agencies as described in section 2 of the Government Charge Card Abuse Prevention Act of 2012 (Public Law 112–194) and others identified by the Administrator and Director.
			6.Reporting requirements
 (a)General Services Administration reportNot later than one year after the date of the enactment of this Act, the Administrator for General Services shall submit a report to Congress on the implementation of this Act, including the metrics used in determining whether the analytic and benchmarking efforts have reduced, or contributed to the reduction of, questionable or improper payments as well as improved utilization of card-based payment products.
 (b)Agency reports and consolidated report to CongressNot later than one year after the date of the enactment of this Act, the head of each Federal agency described in section 2 of the Government Charge Card Abuse Prevention Act of 2012 (Public Law 112–194) shall submit a report to the Director of the Office of Management and Budget on that agency’s activities to implement this Act.
 (c)Office of Management and Budget report to CongressThe Director of the Office of Management and Budget shall submit to Congress a consolidated report of agency activities to implement this Act, which may be included as part of another report submitted to Congress by the Director.
 (d)Report on additional savings opportunitiesNot later than one year after the date of the enactment of this Act, the Administrator of General Services shall submit a report to Congress identifying and exploring further potential savings opportunities for government agencies under the Federal charge card programs. This report may be combined with the report required under subsection (a).
			